IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,169-01


                            EX PARTE LUIS ARROYOS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. D-1-DC-20-202372 IN THE DISTRICT COURT
                             FROM TRAVIS COUNTY


       Per curiam.


                                             ORDER

       This is an Application for Original Writ of Habeas Corpus. Applicant alleges that, on April

4, 2020, the State charged him with state-jail felony drug possession. Applicant, who acknowledges

having a prior conviction for assault, alleges that he sought pretrial release on a personal bond. The

magistrate, Applicant alleges, denied him personal bond due to Governor Greg Abbott’s Executive

Order GA-13, which had been issued on March 29, 2020. Through a series of legal holdings in other

litigation regarding the Governor’s Order, enforcement of the Governor’s Order was temporarily

enjoined. Applicant concedes that he has now been released on a personal bond.

       In original habeas to this Court, filed through counsel on April 14, 2020, Applicant argues

that the Governor’s Order is “unconstitutional, null, and void.” The State has not yet had the
                                                                                                      2

opportunity to respond.

        The State, through the Travis County District Attorney’s Office and the Texas Attorney

General’s Office, is invited to respond to Applicant’s Application for Original Writ of Habeas

Corpus. The parties are also invited to address these following issues: (1) whether Applicant is

restrained in his liberty so as to warrant some form of relief through an original habeas corpus

application; and (2) assuming Applicant is so restrained, whether Applicant has an adequate remedy

in a lower court. Any response shall be electronically filed with this Court no later than Friday, April

17, 2020, at 2:00 p.m.



Filed: April 15, 2020
Do not publish